DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 
Status of Claims
Applicant's “Request for Continued Examination” filed on 1/15/2021 has been considered.  
Rejection to Claims 1-3, 5, 7, 9-13, 15, 17 and 19-20 under 35 USC 101 have been overcome.  
Claims 1, 5, 7, 11, 15 and 17 are amended.
Claims 4, 6, 8, 10, 14, 16, 18 and 20 are cancelled.
Claims 1-3, 5, 7, 9, 11-13, 15, 17 and 19 are currently pending and have been examined.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 9, 11-13, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2006/0271497 A1 to Cullen in view of U.S. Patent Application No. 2016/0275537 A1 to Yamano in further view of U.S. Patent No. 10,346,900 B1 to Yamano.

Regarding Claim 1, Cullen discloses a service processing method, comprising: 
receiving, by a first server possessing a first service function, a first service request sent by a user terminal over a computer network; (fig. 2A, 0201 receiving by the merchant gateway a purchase request sent by the customer browser [0137-0138] electronic communication network such as the internet [0129])
generating, by the first server, based on the first service request, a first service result according to the first service function; and ([0138] the merchant gateway generates transaction data, in particular a transaction identifier [0147][0157][0159])
sending, by the first server, the first service result to the user terminal (fig 2D 0204 sending a response containing the transaction identifier and a redirection URL to the client, the transaction identifier can be generated at the merchant gateway [0138] [0157]) and a second server possessing a second service function over the computer network,   (fig. 2F 0206 [0142] payment gateway sends data to the customer browser including a transaction result)

But does not explicitly disclose without receiving a request for the second service result; wherein the second server generates the second service result before the second server receives, from the user terminal, the second service request for the second service result and after the first server sends the first service result to the user terminal; in parallel; including the payment page; receiving, by the second server, the first service result from the first server; generating, by the second server based on the first service result, a second service result including a payment page according to the second service function; receiving, by the user terminal, the first service result from the first server; generating, by the user terminal, a second service request based on the first service result; sending, by the user terminal, the second service request to the second server to request the second service result including the payment page; in response to receiving the second service request, sending, by the second server, the generated second service result including the payment page over the computer network to the user terminal,.  
Yamano, on the other hand, teaches without receiving a request for the second service result; wherein the second server generates the second service result before the second server receives, from the user terminal, the second service request for the second service result and after the first server sends the first service result to the user terminal;  ([0084] The order 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Cullen, the features, as taught by Yamano, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cullen, to include the teachings of Yamano, in order to manage electronic transactions (Yamano, [0003]).
Wilson, on the other hand, teaches in parallel; including the payment page; receiving, by the second server, the first service result from the first server; generating, by the second server based on the first service result, a second service result including a payment page according to the second service function; receiving, by the user terminal, the first service result from the first server; generating, by the user terminal, a second service request based on the first service result; sending, by the user terminal, the second service request to the second server to request the second service result including the payment page; in response to receiving the second service request, sending, by the second server, the generated second service result including the payment page over the computer network to the user terminal.   ([Col 18 Ln 20-34] At 606, user interactions 302 with the first user interface 102(1) may be received. The received user interactions 302 may include interactions that cause a user interface 102 not indicated by the prefetch data 116 to be generated. For example, after selection of a payment method for purchase of an item, user interfaces 102 associated with completing the purchase of the item may be pre-generated. However, the user 104 may then select a link to navigate to product reviews for the item, other items that are similar or related to the item, and so forth. After accessing the product reviews or similar items, the user 104 may then abandon the purchase process, add the item to an electronic shopping cart, add the item to an electronic wish list, flag the item to be saved for a future purchase, or another user interaction 302 other than completing the purchase process. [Col 3 Ln 38-48] the financial cost of an item may be used to determine whether a user interface is pre-generated in advance of user interaction. For example, if an item exceeds a threshold financial value, the user interface(s) associated with the purchase process for the item may be rendered in advance of user interaction to minimize the likelihood that the user will abandon the purchase process due to latency or other potential errors. In some cases, a particular user interface may be provided to the user account to facilitate the purchase of an item having a financial value in excess of a threshold. Fig. 1: Prefetch Server 114, Web Servers 128, User device 106, user interfaces 102)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Cullen, the features, as taught by Wilson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 



Regarding Claim 2, Cullen, Yamano and Wilson teach the method of claim 1. 
Cullen discloses wherein: the first service request comprises an order placement request; and the first service result comprises order information.  (Claim 2, claim 8)
Regarding Claim 3, Cullen, Yamano and Wilson teach the method of claim 2. 
Cullen discloses wherein: the first server comprises an order placement server, and the second server comprises a payment server.  (Claim 2, claim 8 [0134] the payment gateway comprises one or a plurality of servers)

Regarding Claim 5, Cullen discloses a service processing method, comprising: 
receiving, over a computer network by a second server possessing a second service function, a first service result sent by a first server possessing a first service function; 
wherein the first service result is generated after processing by the first server a first service request sent by a user terminal; (fig. 2A, 0201 receiving by the merchant gateway a purchase request sent by the customer browser)
and generating, by the second server, a second service result based on the first service result. (claim 3)

But does not explicitly disclose without receiving a request for the second service result; receiving, by the second server from the user terminal over the computer network, a second service request for the second service result, wherein the second service request is generated by the user terminal based on the first service result sent by the first server to the user terminal; and in response to receiving the second server request from the user terminal, transmitting, by the second server, the generated second service result over the computer network to the user terminal; wherein the second server generates the second service result before the second server receives, from the user terminal, the second service request for the second service result and after the first server sends the first service result to the user terminal; and wherein the first service result is sent by the first server in parallel to the user terminal and second server; including a/the payment page;.  
Yamano, on the other hand, teaches without receiving a request for the second service result; receiving, by the second server from the user terminal over the computer network, a second service request for the second service result, wherein the second service request is generated by the user terminal based on the first service result sent by the first server to the user terminal; and in response to receiving the second server request from the user terminal, transmitting, by the second server, the generated second service result over the computer network to the user terminal; wherein the second server generates the second service result before the second server receives, from the user terminal, the second service request for the second service result and after the first server sends the first service result to the user terminal; ([0084] The order confirmation screen of FIG. 10B indicates that the e-book “History of ABCD” is added to the shopping cart at a discount price of 0 Yen. (first server sends the first service result to the client) [0085] As the user at the user terminal 10 selects the “Checkout” key on the screen of FIG. 10B, the user terminal 10 further displays a payment screen (second service result) provided by the e-book seller server 100. After inputting information such as credit card information to process payment (second request for the second service result), at S33, the user terminal 10 receives payment information from the user. At S34, the user terminal 10 sends the payment information to the e-book seller server 100.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Cullen, the features, as taught by Yamano, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cullen, to include the teachings of Yamano, in order to manage electronic transactions (Yamano, [0003]).
Wilson, on the other hand, teaches wherein the first service result is sent by the first server in parallel to the user terminal and second server; including a/the payment page;.    ([Col 18 Ln 20-34] At 606, user interactions 302 with the first user interface 102(1) may be received. The received user interactions 302 may include interactions that cause a user interface 102 not 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Cullen, the features, as taught by Wilson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cullen, to include the teachings of Wilson, in order to improve the user experience (Wilson, [Col 2 Ln 22]).


Regarding Claim 7, Cullen, Yamano and Wilson teach the method of claim 6. 
Cullen discloses wherein: the first service result comprises order information; ([0135] generate order lists or tasks for physical completion of orders.) the second service result comprises the payment page including order information; and the second service request comprises a payment request. ([0034-0035] request including a transaction identifier, said request is an HTTP request and said data is a URL)

Regarding Claim 9, Cullen, Yamano and Wilson teach the method of claim 5. 
Cullen discloses wherein: the first server comprises an order placement server, and the second server comprises a payment server. (claim 2, claim 8 [0134] the payment gateway comprises one or a plurality of servers)

Regarding Claim 10, Cullen, Yamano and Wilson teach the method of claim 5. 
Cullen discloses rendering and building a service interface based on the second service result; and after the second server receives the second service request sent by the client, sending the rendered and built service interface to the client for display. ([0130] For example a conventional service provider or conventional "bricks and mortar" store may provide an interface allowing clients to pay outstanding accounts using a credit card payment facility.)

Claim 11 recites a service processing device, comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 12 recites a service processing device, comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 13 recites a service processing device, comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 15 recites a service processing device, comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 17 recites a service processing device, comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.
Claim 19 recites a service processing device, comprising substantially similar limitations as claim 9.  The claim is rejected under substantially similar grounds as claim 9.
Claim 20 recites a service processing device, comprising substantially similar limitations as claim 10.  The claim is rejected under substantially similar grounds as claim 10.

Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered.  
The additional elements of the independent claims address problems in the current technology with delays in service processing due to network delays (see spec [5-8]).  The invention attempts to address these problems by allowing a pre-generating of a payment page before a user has requested the payment page.  This allows for faster processing of payment page requests and reduces delays between the request transmission and the service processing stage.  
Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that Cullen fails to teach or suggest “wherein the second server generates the second service result including the payment page before the second server receives, from the  user terminal, the second service request for the second service result including the payment page and after the first server sends the first service result to the  user terminal” and “sending, by the first server, the first service result in parallel to the client user terminal and a second server possessing a second service function over the computer network.”
However, Examiner relies on the combination of Cullen, Yamano and newly cited Wilson to teach these limitations in the claims.  Examiner directs Applicants attention to the office action, above.
Applicant further argues that Yamano fails to teach or suggest the above limitations.
However, Examiner relies on the combination of Cullen, Yamano and newly cited Wilson to teach these limitations in the claims.  Examiner directs Applicants attention to the office action, above.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625